This action stems from the construction of the Apache Springs
                common-interest community project. Horizon Investments, Inc. was the
                developer of the project. Horizon, in turn, hired CBC to do all of the
                surface grading and asphalt work. Because CBC could not provide asphalt
                work, it subcontracted with Hanson.
                            After the completion of the project, certain defects began to
                appear as a result of the allegedly negligent design and construction of the
                project. The Apache Springs Homeowners' Association (Apache Springs
                HOA) filed a class-action complaint against Horizon, alleging various
                claims under NRS Chapter 40 and tort and contract principles. Horizon
                then filed a third-party complaint against all of its contractors, including
                CBC. Subsequently, CBC filed a third-party complaint against Hanson for
                the asphalt work that it provided on the project. Hanson was dismissed
                from the case, and CBC was eventually able to settle directly with Apache
                Springs HOA.
                            CBC then filed an indemnity claim against Hanson to recover
                the total amount paid in the settlement. The matter was set for a bench
                trial, and before opening statements, Hanson moved for a judgment as a
                matter of law, arguing that CBC would be unable to prove the causation
                and damages elements of its claims. The district court denied Hanson's
                motion and proceeded with trial. After CBC's president testified, Hanson
                again moved for a judgment as a matter of law, and after lengthy
                argument, the district court granted Hanson's motion, citing NRCP 50(a).
                Hanson filed a motion for attorney fees pursuant to the offer of judgment
                rule. Over CBC's objection, the district court granted Hanson's motion for
                attorney fees. These consolidated appeals followed.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
Judgment on partial findings
            CBC's primary contention on appeal is that the district court
erred in granting Hanson's motion for a judgment as a matter of law.
Specifically, CBC argues that the district court precluded it from
presenting testimony that would have satisfied the elements of its claims.
CBC also argues that the district court improperly entered a judgment
after determining that proof of actual payment of the settlement and the
settlement's allocation were necessary elements to prove its claims. In its
answering brief, Hanson (1) contends that the clear language of NRCP
50(a)(1) allows a district court to grant a judgment as a matter of law after
the nonmoving party has been fully heard on an issue and (2) argues that
CBC was fully heard on the issues of causation and damages and that its
claims for indemnity failed as a matter of law.
            As a preliminary matter, it is important to clarify the rule of
civil procedure under which the motion for judgment should have been
brought. NRCP 50 applies in cases heard before a jury. Therefore, the
parties' and the district court's reliance on NRCP 50 is misplaced.
Instead, NRCP 52, which is applicable in nonjury trials, should have been
applied.' Therefore, further discussion of the district court's entry of a
judgment as a matter of law will be analyzed as if it had entered a
judgment on partial findings under NRCP 52(c).
            Subsection (c) of NRCP 52 was added in 2004 and it "conforms
to the 1991 amendment to [FRCP 52]."              In the Matter of a Study
Committee to Review the Nevada Rules of Civil Procedure,      ADKT No. 276

     'The pertinent subdivisions of these rules, NRCP 50(a) and NRCP
52(c), parallel each other with NRCP 50 applicable in jury trials and
NRCP 52 applicable in nonjury trials. NRCP 52 drafter's note.




                                      3
(Order Amending the Nevada Rules of Civil Procedure, July 26, 2004);
NRCP 52 drafter's note. In a nonjury trial, NRCP 52(c) allows the district
court to enter judgment on partial findings against a party when it "has
been fully heard on an issue" and judgment cannot be maintained
"without a favorable finding on that issue." The district court must enter
findings of fact and conclusions of law that constitute the grounds for its
action. NRCP 52(a), (c).
             "Findings of fact shall not be set aside unless clearly
erroneous." NRCP 52(a). We review the district court's application of law
to facts and issues of statutory construction de novo.   D.R. Horton, Inc. v.
Green, 120 Nev. 549, 553, 96 P.3d 1159, 1162 (2004); I. Cox Constr. Co. v.
CH2 Invs., LLC, 129 Nev.         , 296 P.3d 1202, 1203 (2013). "When a
statute's language is plain and unambiguous, we give that language its
ordinary meaning."     State, Dep't of Taxation v. Chrysler Grp., LLC, 129
Nev. P.3d , (Adv. Op. No. 29, May 2, 2013); see Webb ex
rel. Webb v. Clark Cnty. Sch. Dist., 125 Nev. 611, 618, 218 P.3d 1239, 1244
(2009) (stating that the rules of statutory construction apply to interpret
the rules of civil procedure).
             The plain language of NRCP 52(c), as well as the drafter's
note, indicate that a district court may enter a judgment on partial
findings once the nonmoving party has been fully heard on an issue. In
other words, once a party has presented all of the evidence that it plans to
present on a specific issue, the plain meaning of the rule allows the
district court to enter a judgment on partial findings if the party fails to
prove that issue by a preponderance of the evidence—where that issue is a
necessary element of the prima facie case. Allowing a party to move for a
judgment on partial findings also supports the judiciary's policy of
                maintaining judicial economy, D.R. Horton, Inc. v. Eighth Judicial Dist.
                Court, 123 Nev. 468, 481, 168 P.3d 731, 741 (2007), because a particular
                claim would not need to be litigated to completion if it is clear that a
                required element of the claim has not been proven.
                            When construing and applying NRCP 52(c), we may also look
                to FRCP 52(c) for guidance because its language is almost identical.     See
                Moseley v. Eighth Judicial Dist. Court, 124 Nev. 654, 662-63, 188 P.3d
                1136, 1142 (2008) (providing that, when construing a Nevada Rule of Civil
                Procedure, this court may look to the interpretation of similarly worded
                federal rules). The broad language of FRCP 52(c), and NRCP 52(c),
                supports the judiciary's objective to "'conserve[] time and resources by
                making it unnecessary for the court to hear evidence on additional facts
                when the result would not be different even if those additional facts were
                established."   Id. at 272 (alteration in original) (quoting 9 James Wm.
                Moore, et al., Moore's Federal Practice § 52.50[2] (3d ed. 2012)).
                Federal courts have interpreted the revised language of the rule to allow
                for the trial court to render a judgment on partial findings at any time
                during the trial as long as the party has been fully heard on the issue.
                See, e.g., id.; Morales Feliciano v. Rullan, 378 F.3d 42, 59 (1st Cir. 2004);
                First Va. Banks, Inc. v. BP Exploration & Oil, Inc., 206 F.3d 404, 407 (4th
                Cir. 2000); Granite State Ins. Co. v. Smart Modular Techs., Inc., 76 F.3d
                1023, 1031 (9th Cir. 1996). "[T]he right to be 'fully heard' does not amount
                to a right to introduce every shred of evidence that a party wishes, without
                regard to the probative value of that evidence." First Va. Banks, Inc., 206
                F.3d at 407; see also Granite State Ins. Co., 76 F.3d at 1031. In reviewing
                whether a judgment on partial findings is appropriate, a district court may



SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
weigh the evidence presented and determine whether the nonmoving
party has satisfied its burden. First Va. Banks, Inc., 206 F.3d at 407.
             Here, the district court granted Hanson's motion for a
judgment on partial findings after CBC presented only one of its five
witnesses. CBC argued that it had not finished its presentation of its
evidence regarding causation and damages. CBC made an offer of proof as
to the evidence it intended to present. Had CBC been fully heard on the
issues by being allowed to present its four remaining witnesses, it could
potentially have proven that its work was not the cause of the defects.
      Indemnity
             An additional problem that arose in the underlying case is
that the district court and CBC could not agree on the necessary elements
of proving an indemnity claim—contractual and implied. When the district
court improperly adds an element to a claim, a party should not be
required to introduce evidence to prove an unnecessary element. We
therefore must review the substantive elements of proving a claim for
indemnity.
             Indemnity "allows a complete shifting of responsibility to an
'indemnity obligor' when the party seeking indemnity has extinguished its
liabilities incurred as a result of the indemnity obligor's 'active' fault."
Doctors Co. u. Vincent, 120 Nev. 644, 651, 98 P.3d 681, 686 (2004). In
order to establish a claim for indemnity, the party seeking indemnity must
plead and prove that:
             (1) it has discharged a legal obligation owed to a
             third party; (2) the party from whom it seeks
             liability also was liable to the third party; and (3)
             as between the claimant and the party from whom
             it seeks indemnity, the obligation ought to be
             discharged by the latter.



                                       6
                Rodriguez v. Primadonna Co., 125 Nev. 578, 590, 216 P.3d 793, 801
                (2009).
                            The disagreement in this case focuses on whether proof of
                payment and evidence of the allocation of a settlement are required
                elements of an indemnity claim. In order to satisfy the requirement that
                the claimant discharged the indemnitor's legal obligation, the potential
                indemnitee must prove that it "extinguished its own liability through
                settlement or by paying a judgment."     Rodriguez, 125 Nev. at 589, 216
                P.3d at 801. Additionally, "R]o establish a right to indemnification where
                a case is resolved by settlement, the party must establish that the
                settlement was reasonable[ ] [and] that the underlying claim was valid
                against it." 41 Am. Jur. 2d Indemnity § 27 (2005). As such, courts have
                determined that settlement is presumptive evidence of liability of the
                indemnitee and of the amount of liability, but it may be overcome by proof
                from the indemnitor that the settlement was unreasonable,               e.g.,
                unreasonable in amount, entered collusively or in bad faith, or entered by
                an indemnitee not reasonable in the belief that he or she had an interest
                to protect. Peter Culley & Assocs. v. Superior Court, 13 Cal. Rptr. 2d 624,
                632-33 (Ct. App. 1992); see also Safeco Ins. Co. of Am. v. Gaubert, 829
                S.W.2d 274, 280-81 (Tex. App. 1992); United Boatbuilders, Inc. v. Tempo
                Prods. Co., 459 P.2d 958, 960 (Wash. Ct. App. 1969). But see Besser Co. v.
                Paco Corp., 671 F. Supp. 1010, 1014 (M.D. Pa. 1987) (concluding that an
                indemnitee must prove its liability to the third-party plaintiff); Salt Lake
                City Sch. Dist. v. Galbraith & Green, Inc., 740 P.2d 284, 287 (Utah Ct.
                App. 1987) (determining that an indemnitee who settled with a third-
                party plaintiff without giving notice to the indemnitor must prove its
                liability for the settlement by a preponderance of the evidence). However,

SUPREME COURT
        OF
     NEVADA
                                                     7
(0) 1947A
proof of payment and the indemnitee's potential liability to the third-party
plaintiff are not required in order to support the policy favoring
settlement. Restatement (Third) of Torts: Apportionment of Liability § 22
cmt. c (2000); see Damanti v. A/ S Inger, 153 F. Supp. 600, 601 (E.D.N.Y.
1957). Further, it is always possible for the district court to allow the
indemnity claim to proceed through trial and simply make execution of the
judgment contingent on payment of the underlying statement. 6 Charles
Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and
Procedure § 1451 (3d ed. 2010).
            Here, the district court determined that CBC failed to prove
that it paid the settlement and to present evidence that would allow the
district court to determine what amount of the settlement could be
apportioned to Hanson. CBC offered into evidence copies of the checks
sent to the attorney for Apache Springs HOA and the corresponding
acknowledgments of receipt from the attorney. The district court
determined that the evidence was not sufficient to support a finding that
the settlement was paid. However, as discussed above, proving that a
payment was made with respect to a previous settlement is not an element
of a cause of action for indemnity.
            After Hanson renewed its motion for a judgment as a matter
of law, CBC opposed dismissal, arguing that evidence of a good faith
settlement determination and the testimony of its remaining four expert
witnesses would establish its prima facie claim for indemnity. CBC was
simply not given a chance to present evidence to prove its case. CBC was
able to prove that it discharged a liability that it owed to a third party by
offering evidence of the good-faith settlement. See Rodriguez, 125 Nev. at
590, 216 P.3d at 801. Further, it was established that CBC did not
provide any paving services. Finally, if CBC had been given a chance to
present its four remaining expert witnesses, it may have been able to
establish that it was not negligent in providing its services. We therefore
conclude that the district court erred in determining that CBC had to
prove that the settlement was paid and establish how the settlement
amount was reached. Additionally, it was error for the district court to
enter a judgment against CBC before it was able to present evidence to
show that it was not the cause of the construction defects. 2 For the
foregoing reasons we,
              ORDER the judgment of the district court REVERSED AND
REMAND this matter to the district court for proceedings consistent with
this order.



                                                                   J.
                                   Gibbons


                                                                   J.




                                                                   J.




      2 Because we reverse the district court's entry of judgment on partial
findings, the district court's award of attorney fees must necessarily be
vacated. See W. Techs., Inc. v. All-Am. Golf Ctr., Inc., 122 Nev. 869, 876,
139 P.3d 858, 862 (2006) (vacating attorney fees award where damages
award was reversed and remanded for recalculation).




                                     9
                cc: Hon. Susan Johnson, District Judge
                     Jay Earl Smith, Settlement Judge
                     Brady, Vorwerck, Ryder & Caspino
                     Lee J. Grant, II
                     Robinson & Wood
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                 10
(0) 1947A